


110 HR 7158 IH: To provide for the establishment of a process for the

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7158
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Miller of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To provide for the establishment of a process for the
		  management of biospecimen collections by Federal agencies.
	
	
		1.MANAGEMENT OF BIOSPECIMEN
			 COLLECTIONS
			(a)In
			 GeneralThe Office of Science
			 and Technology Policy, in consultation with relevant Federal agencies, shall
			 develop a policy for the management by Federal agencies of biospecimen
			 collections.
			(b)Reports to
			 CongressThe Office of
			 Science and Technology Policy shall—
				(1)transmit an initial report to Congress on
			 the policy developed under subsection (a) within 2 years after the date of
			 enactment of this Act; and
				(2)after the transmittal of the initial report
			 under paragraph (1), transmit to Congress an annual report on the progress of
			 the implementation of the policy, until all relevant Federal agencies have
			 implemented the policy.
				(c)Destruction of
			 Biospecimen CollectionsThe
			 policy developed under subsection (a) shall—
				(1)require that,
			 before destroying a biospecimen collection, a Federal agency shall—
					(A)conduct a review
			 of the research value of the collection; and
					(B)consult with
			 researchers who have used the collection, and any other interested parties,
			 concerning—
						(i)the
			 collection’s value; and
						(ii)possible additional uses for the
			 collection; and
						(2)include procedures for Federal agencies to
			 offer biospecimen collections they no longer need to researchers at
			 institutions qualified to possess the collections.
				2.DEFINITIONIn this Act, the term
			 biospecimen means biologically-derived materials from humans,
			 animals, or plants, including any such materials obtained from nonbiological
			 media.
		
